
	

113 HR 4791 IH: Responsible GSE Affordable Housing Investment Act of 2014
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4791
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend section 1333 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 to ensure that multifamily housing mortgage purchases by Fannie Mae and
			 Freddie Mac that are credited toward fulfillment of such enterprises
			 multifamily special affordable housing goal increase or preserve the
			 number of dwelling units affordable to low-income families.
	
	
		1.Short titleThis Act may be cited as the Responsible GSE Affordable Housing Investment Act of 2014.
		2.Compliance with multifamily special affordable housing goal
			(a)In generalSubsection (d) of section 1333 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4563) is amended—
				(1)by striking the subsection designation and all that follows through The Director and inserting the following:
					
						(d)Determination of compliance
							(1)In generalThe Director; and
				(2)by adding at the end the following new paragraph:
					
						(2)Reduction of credit for conversion to non-affordable unitsThe Director shall, by regulation, establish standards for the multifamily special affordable
			 housing goal under this section that proportionately reduce the number of
			 units receiving credit for any mortgage purchase by an enterprise that
			 facilitates the conversion of dwelling units that, at the time of such
			 purchase, are available for rental at rates that are affordable to
			 low-income families to dwelling units that would not be affordable to
			 low-income families. Such regulations shall consider and include the
			 following factors:
							(A)Limitation based on project debtCredit shall not be provided toward the achievement of such goal for any mortgage purchase for
			 multifamily housing that involves an aggregate amount of project debt that
			 is not reasonable, as determined in accordance with prudent underwriting
			 standards established by the Director, in proportion to project income, as
			 documented in accordance with the standards established under this
			 subsection.
							(B)Treatment of securitiesIn the case of any purchase by an enterprise of a security, or an interest in a security, that is
			 backed by mortgages that finance units that would otherwise qualify for
			 credit toward the achievement of the multifamily special affordable
			 housing goal if financed directly by the enterprise, if the Director
			 determines that such purchase may be counted toward the achievement of the
			 goal under this section, the Director shall require the enterprise to
			 apply the same standard as set forth in subparagraph (A) with respect to
			 mortgage purchases to the mortgages backing such security to determine
			 whether the units financed by such mortgages are eligible for credit
			 toward the achievement of the housing goal.
							(C)Rent levelsIn measuring the performance of each enterprise in meeting the goal established under this section,
			 rent levels for units shall be calculated by using the greater of the rent
			 levels at the time the loan is purchased or the rent levels under the pro
			 forma operating income statement on which the underwriting for the loan
			 was based.
							(D)CarryoverIf the Director provides credit toward the achievement of the multifamily special affordable
			 housing goal under this section, for any year, for any mortgage purchase
			 by an enterprise, but determines at any time thereafter that, because of
			 failure to comply with the standards established under subparagraphs (A)
			 and (B), such purchase does not qualify for such credit or does not
			 qualify for such credit to the extent previously provided, the Director
			 shall increase the multifamily special housing goal for such enterprise
			 for the current or ensuing year otherwise applicable to the extent of such
			 nonqualification..
				(b)RegulationsThe Director of the Federal Housing Finance Agency shall issue regulations required under paragraph
			 (2) of section 1333(d) of the Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992, as added by subsection (a) of this section, not
			 later than the expiration of the 180-day period beginning upon the date of
			 the enactment of this Act.
			
